Van Dusen, J.,
This intestate left nephews and nieces to survive her. First cousins, the children of uncles and aunts, claim to take under the Intestate Act equally with the nephews and nieces. This claim is *48said to be derived from section 11 of the Intestate Act of 1917, which provides that “the children of uncles and aunts shall be entitled to take, by representation, the shares of real and personal estate which their parents would have taken if living”.
Uncles and aunts take under section 10 as descendants of grandparents, and only “in default of all persons hereinbefore described”. Nephews and nieces take under section 9(6) and are among those “hereinbefore described”. As uncles and aunts take nothing where there are nephews and nieces, the children of uncles and aunts can take nothing in their stead.
The exceptions are dismissed, and the adjudication is confirmed absolutely.